Citation Nr: 1103715	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 
1969 to August 1973 and had subsequent service in the U.S. Navy 
Reserve and U.S. Coast Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran and his spouse testified at a hearing before an RO 
Decision Review Officer (DRO) in June 2009 and at a Travel Board 
hearing before the undersigned Veterans Law Judge in March 2010.  
Transcripts of both hearings are associated with the claims file.   

When this case was most recently before the Board in June 2010, 
it was remanded for evidentiary development.  It has since 
returned to the Board for further appellate action.


REMAND

The Veteran contends that his bilateral hearing loss disability 
warrants a compensable rating.  The record reflects that he was 
afforded VA examinations to determine the severity of the 
disability in July 2008 and August 2009.  

In June 2010, the Board found the aforementioned VA examination 
reports were not in compliance with the United States Court of 
Appeals for Veterans Claims' holding in Martinak, as the reports 
did not fully describe the functional effects caused by the 
Veteran's hearing loss disability, and remanded the case to 
afford the Veteran another VA examination.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  

Pursuant to the June 2010 remand, the Veteran was afforded 
another VA examination in July 2010.  The Veteran's 
representative has argued and the Board agrees that the July 2010 
examination report does not comply with the holding in Martinak.  
In this regard, the Board notes that the examiner stated that the 
disability had "significant" effects and she indicated that the 
Veteran reported having difficulties understanding communication 
at home, at work, and in social situations.  The examiner failed 
to provide her own description of the effects of the disability 
on the Veteran's daily activities and occupational functioning. 

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand for 
corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
extent of his bilateral hearing loss 
disability.  The claims folder must be made 
available to and reviewed by the examiner.  
The RO or the AMC should ensure that the 
examiner provides all information required 
for rating purposes, to include a full 
description of any effects of the 
disability on occupational functioning 
and daily activities.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board, if so indicated, for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


